Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
-
Election/Restrictions
Applicant’s election of follicular lymphoma in the reply filed on 04/27/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

				Claim Status
The amendment of claim 28 renders claim 28 to be withdrawn as claim 28 no longer reads on the elected specie. Claims 15-30 and 86-109 are pending. Claims 1-14 and 31-85 are canceled. Claims 15, 17, 20, 21, 23-28, 29, 30, 86, 88-91, 93-105 are withdrawn. Claims 18, 19, 22, 87, 92, and new claims 106-109 are examined in accordance to the elected species. 
The amendment filed on 10/09/2020 in response to the Non-Final office Action of 07/09/2020 is acknowledged and has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 & 10/09/2020 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 10/09/2020, with respect to the rejection(s) of claim(s) 18, 19, 22, 28, 87, and 92 under 35 U.S.C 112 (pre-AIA ), first paragraph have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of IDS filed on 10/09/2020.

		New Rejection necessitated by the IDS filed on 10/09/2020
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 109 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of XRPD profile as shown in Figure 3 renders the claim indefinite. The instant specification discloses the term "substantially" and "about" as used in the context of XRPD herein is meant to encompass the above-mentioned variations (plus or minus about 0.2.degree (2-theta)). XRPD peaks in Figure 3 displays low intensity peaks, medium intensity peaks, and high intensity peaks. It is unclear which of the peaks in Fig. 3 that is encompassed by substantially. The specification does not provide a standard for ascertain the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, The term “therapeutic agent” in the claim I a relative term which renders the claim indefinite. 

New Rejection necessitated by the IDS filed on 10/09/2020
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 18, 19, 22, 92, 106, 107, and 109 are rejected under 35 U.S.C. 103 as being un-patentable over Li et al (US2013/0059835 A1) in view of Miller et al., Clinical Cancer Research, published online February 2, 2015 cited in the IDS of 10/09/2020 and Berge et al, Review Article, Pharmaceutical Salts, Vol. 66, No. 1, January 1997, pages 1-19.
Li et al teach heterocyclylamine derivatives of the formula I

    PNG
    media_image1.png
    372
    460
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, see Abstract and para [0008]. Moreover, Li et al teach compound 345

    PNG
    media_image2.png
    218
    550
    media_image2.png
    Greyscale
was isolated as one of the preferred compounds of the formula I, see para [1324] and exhibits excellent PI3Kδ SPA activity, see page 201 Table 10. Li et al teach resolution of the racemic mixture can be carried out by any of numerous methods known in the art includes fractional recrystallization using a chiral resolving acid which is an optically active, salt-forming organic acid, see para [0527]. Additionally, Li et al teach the pharmaceutically acceptable salts of the present invention include the conventional non-toxic salts of the parent compound formed, for example, from non-toxic inorganic or organic acids; the pharmaceutically acceptable salts can be synthesized from the parent compound which contains a basic or acidic moiety by conventional chemical methods. Generally, such salts can be prepared by reacting the free acid or base forms of these compounds with a stoichiometric amount of the appropriate base or acid in water or in an organic solvent, or in a mixture of the two, see para [0537]. Lastly. Li et al teach a pharmaceutical composition comprising the compounds of the formula (I) and at least one pharmaceutically acceptable carrier, see claim 53.
	Li et al do not teach the hydrochloric acid salt of the compound. Additionally, Li et al. does not teach follicular lymphoma. Moreover, Li et al do not teach the DSC thermogram as shown in Fig. 1, the TGC thermogram as shown in Fig. 2 and the XRPD recited in claims 8-13.
Miller et al. teaches Idelalisib monotherapy for the treatment of patients with relapsed (recurrent) follicular lymphoma and small lymphocytic lymphoma wherein Idelalisib is a first class PI3k delta inhibitor, see Abstract and Related articles Section. 
Berge et al. teaches the use of salt formation to prolong the release of the active component, thereby eliminating various undesirable drug properties, see page 1, second col. last para. Moreover, Berge et al. teaches the mono-protic hydrochlorides have been by far the most frequent choice of the available anionic salt-forming radicals, see page 2, and second col. first para. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to produce a hydrochloric acid salt of compound 345 in a crystalline form to treat recurrent follicular lymphoma to give the claimed invention. One would have been motivated by the fact that Li et al. teaches non-toxic salts of the compound as a PI3k delta inhibitor known for the treatment of various cancers and said compound can be produced using inorganic acids by any known conventional method or can be prepared by reacting the free acid or base forms of these compounds with a stoichiometric amount of the appropriate base or acid in water or in an organic solvent, see para [0537], because Li et al teach  includes fractional recrystallization using a chiral resolving acid which is an optically active, salt-forming organic acid, see para [0527] and also because Berge et al teach the mono-protic hydrochlorides have been by far the most frequent choice of the available anionic salt-forming radicals, see page 2, and second col. first para in order to eliminate various undesirable drug properties, see page 1, second col. last para, and lastly, because Miller et al. teaches PI3K inhibitors such Idelalisib are known for treating recurrent (relapsed) follicular lymphoma. As such, one would reasonably expect making hydrochloric acid salt of compound 345 in crystalline form to eliminate undesirable drug properties and for treating relapsed follicular lymphoma. 
With respect to the DSC recited in claim 106, the TGA recited in claim 107, and the XRPD recited in claim 109; these limitations appear to be the property of the hydrochloric acid salt of the compound. Since the obvious structure recited in the collective teaching of the cited references is substantially identical to that of the claim, said claimed property is presumed to be present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. 1989).

Claim Objections
Claims 87 and 108 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/09/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628